Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Noble Energy, Inc.: We consent to the incorporation by reference in the registration statement (No. 333-157406) on Form S-3 and the registration statements (No. 333-108162, 333-118976, 333-118977, 333-124964, 333-143203, 333-143204, 333-158922 and 333-177825) on Form S-8 of Noble Energy, Inc. of our reports dated February 9, 2012, with respect to the consolidated balance sheets of Noble Energy, Inc. as of December 31, 2011 and 2010, and the related consolidated statements of operations, comprehensive income, shareholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2011, and the effectiveness of internal control over financial reporting as of December 31, 2011, which reports appear in the December 31, 2011 annual report on Form 10-K of Noble Energy, Inc. /s/KPMG LLP Houston, Texas February 9, 2012
